183 F.2d 189
50-2 USTC  P 9361
LOUISIANA DELTA HARDWOOD LUMBER CO., Inc.v.COMMISSIONER OF INTERNAL REVENUE.
No. 12935.
United States Court of Appeals Fifth Circuit.
June 30, 1950.

Walter E. Barton, Washington, D.C., for petitioner.
Sumner M. Redstone, Ellis N. Slack, Special Assistants to Attorney General, Theron Lamar Caudle, Assistant Attorney General, Charles Oliphant, Chief Counsel, Bernard D. Daniels, Special Attorney, Bureau of Internal Revenue, Washington, D.C., for respondent.
Before HUTCHESON, Chief Judge, and McCORD and RUSSELL, Circuit Judges.
PER CURIAM.


1
In 1942, certain oil and gas leases, on which, in 1941, petitioner had received bonuses and had deducted percentage depletion allowances, were surrendered and cancelled.


2
Petitioner, in its return for 1942, did not return the amount of percentage depletion taken in 1941, on the ground that the taking of the percentage depletion in 1941 did not reduce its income taxes for that year.


3
The commissioner disagreed with this view and determined a deficiency accordingly.


4
The Tax Court sustained the commissioner's determination, and petitioner is here insisting that its action was erroneous and its decision should be reversed.


5
We do not think so.  Indeed, the decision is so fully supported by the authorities it cites1 as to render unnecessary, discussion by us.  The decision is


6
Affirmed.



1
 Crabb v. Comm., 5 Cir., 119 F.2d 772; Sneed v. Commissioner, 5 Cir., 119 F.2d 767; Driscoll v. Commissioner, 5 Cir., 147 F.2d 493; Douglas v. Commissioner, 8 Cir., 134 F.2d 762; U.S. v. Dakota-Montana Oil Co., 288 U.S. 459, 53 S.Ct. 435, 77 L.Ed. 893; Herring v. Commissioner, 293 U.S. 322, 55 S.Ct. 179, 79 L.Ed. 389; Douglas v. Commissioner, 322 U.S. 275, 64 S.Ct. 988, 88 L.Ed. 1271